IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-50149
                           Summary Calendar
                          __________________


TYRONE FARRIS,

                                       Petitioner-Appellant,

versus

STATE OF OKLAHOMA,

                                       Respondent-Appellee.


                         ---------------------

          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-96-CV-37

                        ----------------------

                           May 31, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Tyrone Farris appeals a district court judgment dismissing

his petition for a writ of habeas corpus construed as being

pursuant to 28 U.S.C. § 2241 by the district court.      He has filed

a motion for a certificate of probable cause (CPC) pursuant to

Fed. R. App. P. 22(b).



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50149
                                 -2-


     Because Farris' petition does not contest the legality of

his conviction or the validity of his initial sentence, his

motion for a CPC to appeal the dismissal of his § 2241 petition

is DENIED AS UNNECESSARY.

     Farris addresses the merits of his alleged constitutional

claim arising out of his transfer, but he does not address the

basis of the district court's dismissal for failure to exhaust

state remedies.   Failure to identify any error in the district

court's analysis is the same as if the appellant had not appealed

that judgment.    Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     Accordingly, Farris' application for a certificate of

probable cause is DENIED AS UNNECESSARY, and the judgment of the

district court is AFFIRMED.